COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
                                                                No. 08-12-00261-CR
                                                §
                                                                  Appeal from the
                                                §
 EX PARTE: JUAN CARLOS REYES                                 County Court at Law No. 7
                                                §
                                                                  of El Paso, Texas
                                                §
                                                            (TC# 20050C17647-CC7-1)
                                                §

                                           JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below, and render judgment

reinstating Appellant’s guilty plea, in accordance with the opinion of the Court. This decision

shall be certified below for observance.


       IT IS SO ORDERED THIS 30TH DAY OF JUNE, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.